Electronically Filed
                                                                     Supreme Court
                                                                     SCWC-29926
                                                                     16-AUG-2011
                                      SCWC-29926
                    12:15 PM
                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                          vs.


             ADAM IKAIKA IKEDA, Petitioner/Defendant-Appellant.



               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                          (CASE NO. 1DTC-09-047483)


             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                     (By: Nakayama, J., for the court1

                                                      )

                Petitioner’s application for writ of certiorari filed
on July 15, 2011, is hereby rejected.
                DATED:      Honolulu, Hawai'i, August 16, 2011.
                                         FOR THE COURT:

                                         /s/ Paula A. Nakayama 

                                         Associate Justice


                                DISSENT BY ACOBA, J.

                I disagree with rejection of cert and would accept the

application for the apparent error in the ICA’s majority opinion.



Phyllis J. Hironaka,                     /s/ Simeon R. Acoba, Jr.

Deputy Public Defender,

for Petitioner on the

application



       1
           Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,

JJ.